

EMPLOYMENT AGREEMENT




AGREEMENT made this 6th day of February, 2008 (the "Effective Date") by and
between GAMCO Investors, Inc. (the "Company"), a New York corporation, and Mario
J. Gabelli (the "Executive").


WHEREAS, the Executive has served as an executive of the Company since the
inception of the Company and its predecessors in 1976.


WHEREAS, the Executive's skills, position, knowledge and expertise in the
management of portfolios such as those managed by the Company are unique.


WHEREAS, the Company is dependent upon the efforts of the Executive, in the
capacities described herein in which he serves, and as the primary portfolio
manager for a significant majority of the Company's assets under management.


WHEREAS, the loss of the Executive's services would have a material adverse
effect on the Company.


WHEREAS, since the inception of the Company and its predecessors in 1976, up
until the Company’s initial public offering in February 1999 (“IPO”), the
Executive received an incentive-based management fee of twenty percent (20%) of
the pre-tax profits, if any, as computed for financial reporting purposes in
accordance with generally accepted accounting principles as applied by the
Company and its subsidiaries and consolidated affiliates for financial reporting
purposes (together, "Subsidiaries") from time to time, for each fiscal year of
each of the operating divisions of the Company and each of its Subsidiaries
before consideration of this fee, less applicable payroll and tax deductions,
accrued monthly and payable at least annually.


WHEREAS, the Company and the Executive entered into an Employment Agreement
dated February 9, 1999, in connection with the Company’s IPO, which Employment
Agreement, among other things, reduced the Executive’s incentive-based
management fee to ten percent (10%) of the Company’s pre-tax profits, if any, as
computed for financial reporting purposes in accordance with generally accepted
accounting principles as applied by the Company and its Subsidiaries from time
to time, for each fiscal year of each of the operating divisions of the Company
and its Subsidiaries before consideration of this fee, less applicable payroll
and tax deductions, accrued monthly and payable at least annually.


WHEREAS, the Company and the Executive desire to amend and restate the
Employment Agreement entered into in 1999 to eliminate outdated provisions,
allow for services to be performed for former Subsidiaries that are spun off to
shareholders or otherwise cease to be Subsidiaries in similar transactions,
allow for the management fee to be paid to the Executive or an entity designated
by him, and reflect the Company’s name change, among other things.


WHEREAS, the Compensation Committee of the Board of Directors of the Company has
reviewed and approved this amended and restated Employment Agreement and
believes it to be in the best interests of the Company.


WHEREAS, the Company desires that the Executive or his designee continue to
receive a management fee to provide an incentive for the achievement of the
Company's performance goals and the enhancement of shareholder value.


NOW THEREFORE, in consideration of the foregoing and of the mutual promises
hereinafter set forth, the parties hereto agree as follows:


1.           Employment.


The Company hires and employs the Executive, and the Executive agrees to work
for the Company, under the terms and conditions set forth herein.


2.           Duties.


The Executive shall serve as Chairman of the Board, Chief Executive Officer and
Chief Investment Officer of the Company, as an executive in various capacities
for certain of the Company's Subsidiaries as determined by the Executive, and as
Portfolio Manager for certain investment companies and separate accounts managed
by the Company and its Subsidiaries as determined by the Executive.  The
Executive or the Company may at any time limit or terminate the Executive's
service in one or more of the capacities referred to above.


3.           Term.


The Term of this Agreement shall commence on the Effective Date and continue
through the third anniversary of the Effective Date (the “Expiration Date”).  On
each anniversary of the Effective Date commencing on the first anniversary
(each, an “Anniversary Date”), this Agreement shall automatically be renewed and
the Term extended for an additional one (1) year period, unless such renewal is
objected to by either the Company or by the Executive on written notice
delivered to the other not less than ninety (90) days prior to an Anniversary
Date.  The last day of each such extension shall become the new Expiration Date.


4.           Fees from Revenue Generating Activities (Revenue Fees).


For managing or overseeing the management of investment companies or
partnerships, attracting mutual fund accounts or partnership investments,
attracting or managing separate accounts, providing investment banking services
or otherwise generating revenues for the Company or its Subsidiaries, the
Executive will be paid a percentage of the revenues or net operating
contribution related to or generated by such business activities, in a manner
and at payment rates as agreed to from time to time by the Executive and the
Company or the affected Subsidiaries, which rates have been and generally will
be the same as those received by other professionals in the Company or the
affected Subsidiaries performing similar services.  The Executive shall be
entitled to receive such payments within seventy-five (75) days of the date the
Company actually receives the funds related to the business activities from
which the Executive will receive payment.  Unless and until the Company receives
such funds, the Executive shall not be entitled to receive payment.




5.           Incentive-Based Management Fee (The Management Fee).


The Executive or an entity designated by him will be entitled to receive an
incentive-based management fee in the amount of ten percent (10%) of the
aggregate annual pre-tax profits, if any, as computed for financial reporting
purposes in accordance with generally accepted accounting principles as applied
by the Company and its Subsidiaries from time to time, of the Company and each
of its Subsidiaries before consideration of this fee, less applicable payroll
and tax deductions, accrued monthly and payable at least annually (the
"Management Fee") but in no event later than March 15 of the year following the
year with respect to which the Management Fee is being paid.  A committee or
subcommittee (comprised solely of independent directors) of the Board of
Directors of the Company will review at least annually all Management Fee
payments for compliance with the terms hereof.  In the event that the Executive
is no longer an executive of the Company or is no longer devoting the
substantial majority of his working time to the business of the Company and its
Subsidiaries, the Executive's right to accrue any additional Management Fee
payments will terminate.  The Management Fee is separate and distinct from the
Executive's revenue fees pursuant to Paragraph 4 above.


6.           Extent of Service-Restrictive Covenant.


During the term of this Agreement, the Executive shall not provide investment
management services for compensation other than in his capacity as an officer or
employee of the Company or its Subsidiaries, except to (a) the funds in
existence on February 10, 1999 (the "IPO Date") (which serve no investors other
than those in the funds as of the IPO Date, their successors, heirs, donees or
immediate family, or new investors pursuant to the next sentence) and accounts
managed by the Executive outside the Company under performance fee arrangements
as of the IPO Date or pursuant to the next sentence, and (b) successor funds and
accounts ("New Outside Accounts") which funds serve no investors other than
those in the funds referred to in clause (a) or their successors, heirs, donees
or immediate family and which accounts are for no investors other than those
having an interest in the accounts referred to in clause (a) or their
successors, heirs, donees or immediate family, which funds and accounts operate
according to an investment style similar to such other funds or accounts, which
style was not used at the Company as of the IPO Date, and which are subject to
performance fee arrangements (collectively, "Permissible Accounts").  The
Permissible Accounts may include new investors if all of the performance fees,
less expenses, earned on assets attributable to those investors are paid to the
Company or its Subsidiaries.  If any Subsidiaries of the Company are spun off
from the Company or otherwise cease to be Subsidiaries in similar transactions,
the Executive may continue providing investment management services for
compensation to such entities.  Prior to providing investment management
services for compensation to any New Outside Accounts during the term hereof,
the Executive agrees to have a committee or subcommittee (comprised solely of
independent directors) of the Board of Directors of the Company review any
proposed New Outside Accounts for compliance with the terms hereof and accept
the determination of such committee or subcommittee as final.  The Company
understands that the Executive intends to serve as a director, Chief Executive
Officer and Chief Investment Officer of GGCP, Inc. and its affiliates and be
compensated for such service, and the Company agrees that such service and
compensation is permissible under this Agreement.
 

--------------------------------------------------------------------------------


 
7.           Benefits.


The Executive shall be entitled to participate in all group health and insurance
programs and all other fringe benefit or retirement plans which the Company may,
in its sole and absolute discretion, elect to make available to its senior
executives generally, provided that the Executive meets the qualifications
therefor.


8.           Reimbursement of Expenses.


The Company shall reimburse the Executive for all reasonable and legitimate
business expenses incurred after the date of employment by the Executive while
conducting business, provided that the Executive submits vouchers for such
expenses in a manner and form prescribed from time to time by the Company,
except that up to $50,000 per year of such expenses may be non-accountable.


9.           Section 409A Compliance.
 
This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended, so as to avoid the imposition of any tax pursuant to
Section 409A, and, in the case of any ambiguity, shall be interpreted
accordingly.  In the event that the Company or the Executive subsequently
determine that the provisions of this Agreement would subject the Executive to
tax under Section 409A, Company and the Executive shall negotiate in good faith
to revise the Agreement so as to prevent the imposition of such tax, if
possible, while preserving the original intent of the Agreement.


10.           Assignability Clause.


This Agreement is binding upon the Company, the Executive and their respective
successors and assigns.  The rights and obligations set forth under this
Agreement may be assigned by the Company or by the Executive to a successor or
to an assign, except the Executive acknowledges that the duties set fort in
Paragraph 2 of this Agreement are personal to him.


11.           Governing Law.


This Agreement shall be governed by the law of the State of New York, without
giving effect to the principles of conflicts of laws thereof.  The Executive and
the Company agree that any claim arising hereunder shall be brought before the
state or federal courts sitting in New York, New York, and the Executive and the
Company each consent to jurisdiction and venue in New York, New York, as being
proper and appropriate for the resolution of any such claim.


12.           Entire Agreement; Modification.


This Agreement supersedes all prior and contemporaneous agreements,
understandings, negotiations and discussions, written or oral, of the parties
hereto, relating to the matters covered by this Agreement.  This Agreement may
not be modified or amended except by a further written instrument duly executed
by the Executive and the Company with the approval of a committee or
subcommittee (comprised solely of independent directors) of the Board of
Directors of the Company.




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
date first written above.






/s/ Mario J.
Gabelli                                                                
Mario J. Gabelli








GAMCO INVESTORS, INC.






By: /s/ Douglas  R.
Jamieson                                                      

